Filed Under Rule 424(b)(3), Registration Statement No. 333-177949  Pricing Supplement Number 305 Dated Monday, November 18, 2013  (To: Prospectus Dated November 14, 2011 and Prospectus Supplement Dated November 17, 2011)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FSC1 [] 100% 1.650% [] Fixed 3.000% MONTHLY 05/15/2022 12/15/2013 Yes Senior Unsecured Notes Redemption Information: Non-Callable
